  Case 1:18-cv-02045-RGA Document 3 Filed 01/09/19 Page 1 of 1 PageID #: 24


                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

                                      )
CHRISTOPHER NUNN BISHOP,              )
Individually and On Behalf of All Others
                                      ) Case No. 1:18-cv-02045-RGA
Similarly Situated,                   )
                                      )
                      Plaintiff,      )
                                      )
                                      )
               v.                     ) JURY TRIAL DEMANDED
                                      )
RED HAT, INC, SOHAIB ABBASI, W. STEVE )
ALBRECHT, CHARLENE T. BEGLEY,         )
NARENDRA K. GUPTA, KIMBERLY L.        )
HAMMONDS, WILLIAM S. KAISER, KEVIN )
M. MURAI, JAMES M. WHITEHURST, and    )
                                      )
ALFRED W. ZOLLAR,                     )
                                      )
                          Defendants. )
                                      )


                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff

Christopher Nunn Bishop (“Plaintiff”) hereby voluntarily dismisses the above-captioned action

(the “Action”) with prejudice as to the Plaintiff only. Defendants have filed neither an answer nor

a motion for summary judgment in the Action, and no class has been certified.

 Dated: January 9, 2019                                RIGRODSKY & LONG, P.A.
                                                By:    /s/ Brian D. Long_____________
                                                       Brian D. Long (#4347)
                                                       Gina M. Serra (#5387)
                                                       300 Delaware Avenue, Suite 1220
 OF COUNSEL:                                           Wilmington, DE 19801
KASKELA LAW LLC                                        Telephone: (302) 295-5310
D. Seamus Kaskela                                      Facsimile: (302) 654-7530
201 King of Prussia Road, Suite 650                    Email: bdl@rl-legal.com
Radnor, PA 19087                                       Email: gms@rl-legal.com
Telephone: (888) 715–1740
Facsimile: (484) 258–1585                              Attorneys for Plaintiff
Email: skaskela@kaskelalaw.com
